F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     January 12, 2007
                                   TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                        Clerk of Court


 JO SE B RO U ,

                 Petitioner-A ppellant,                  No. 06-1326
          v.                                         District of Colorado
 JAM ES CHA RLES ABBOTT,                        (D.C. No. 05-CV-02564-ZLW )
 W arden; JOHN SU THERS, Attorney
 General of the State of Colorado,

                 Respondents-Appellees.



               OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Jose Brou, a state prisoner proceeding pro se, seeks a certificate of

appealability (COA) that would allow him to appeal from the district court’s order

denying his habeas corpus petition under 28 U.S.C. § 2254. See 28 U.S.C. §

2253(c)(1)(A). Because w e conclude that M r. Brou has failed to make “a

substantial show ing of the denial of a constitutional right,” we deny his request

for a COA, and dismiss the appeal. Id. § 2253(c)(2).




      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
                                   Background

      After pleading guilty in Colorado state court to vehicular homicide, M r.

Brou was sentenced to a term of seven years imprisonment and a three-year term

of supervised release. He did not appeal his sentence. Instead, he filed a motion

under Rule 35(c) of the Colorado Rules of Criminal Procedure, arguing that his

sentence was illegal because the combined length of his prison term and

mandatory probation is ten years, longer than the seven years he agreed to serve

as part of his plea deal. The Colorado district court denied his motion. The court

entered a brief order stating:

      [T]he court finds that the period of mandatory parole the [sic]
      attaches by operation of 18-1.3-401(1)(A)(V) is an incidental and
      distinct element of the def's sentence, separate [sic] from the term of
      incarceration imposed by the trial court; People v. Johnson, 13 P.3d
      309, 313 (Colo. 2000); in light of the above the court finds the def's
      motion is not meritorious and this does not require a hearing; Order:
      Def 35a/c motion is respectfully denied.

R. Doc. 9, Ex. A. M r. Brou appealed this order to the Colorado Court of A ppeals,

but that Court dismissed his appeal as untimely. The Colorado Supreme Court

also refused to consider the merits of M r. Brou’s argument, again because it was

untimely.

      After completion of these proceedings in the Colorado courts, M r. Brou

filed a motion under 28 U.S.C. § 2254 in the United States District Court for the

District of Colorado, raising the same claims. The district court denied M r.

Brou’s petition because he failed to exhaust his state-court remedies. R. Doc. 13,

                                        -2-
at 3. It also denied his motion for reconsideration, R. Doc. 15, and his motion for

a certificate of appealability, R. Doc. 19.



                                      Discussion

I.    M r. Brou’s Appeal Is Timely.

      B efore addressing w hether to grant M r. Brou’s application for COA, we

must first address whether his appeal to this Court was timely. The district court

order denying his petition was docketed on M ay 18, 2006. Ordinarily, a notice of

appeal must be filed within thirty days of that event. See Fed. R. App. P. 4(a)(1).

M r. Brou did not file his notice of appeal until July 28, 2006, well outside that

thirty-day deadline. After the district court entered its M ay 18, 2006, order,

however, it did not enter a separate judgment under Rule 58 of the Federal Rules

of Civil Procedure. Accordingly, M r. Brou had 150 days from the entry of the

order to file his appeal, Fed. R . Civ. P. 58 (b)(2)(B). Because he filed his COA

application within that period, his appeal is timely. See generally Clough v. Rush,

959 F.2d 182, 184–85 (10th Cir. 1992) (explaining w hen Rule 58 requires a

separate document to trigger the appeal process).

II.   M r. B rou Is N ot E ntitled to a COA.

      The denial of a motion for relief under 28 U.S.C. § 2254 may be appealed

only if the district court or this Court first issues a COA. 28 U.S.C. §

2253(c)(1)(A). A COA will issue “only if the applicant has made a substantial

                                          -3-
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order

to make such a showing, a petitioner must demonstrate that “reasonable jurists

could debate whether . . . the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. M cDaniel, 529 U.S. 473, 484 (2000) (internal

quotation marks omitted). W hen a district court’s dismissal rests on procedural

grounds, we will issue a COA only when “jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id. at

484.

       Even under the liberal standard by which we judge a pro se litigant’s

pleadings, see Ledbetter v. City of Topeka, Kansas, 318 F.3d 1183, 1187 (10th

Cir. 2003), M r. Brou fails to convince us that the district court should have

resolved his petition differently. Our precedent and the statutory language

unambiguously require § 2254 petitioners to exhaust state remedies. See, e.g.,

Dever v. Kan. State Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994) (citing 28

U.S.C. § 2254(b)). “The exhaustion requirement is satisfied if the issues have

been ‘properly presented to the highest state court, either by direct review of the

conviction or in a postconviction attack.’” Brown v. Shanks, 185 F.3d 1122, 1124

(10th Cir. 1999) (quoting Dever v. Kan. State Penitentiary, 36 F.3d 1531, 1534

(10th Cir. 1994)). Issues are not “properly presented” to the state appellate courts

if the appeal was not filed on a timely basis. Because M r. Brou’s appeal of the

                                         -4-
denial of his Rule 35(c) motion was dismissed as untimely, and he has provided

no argument why that disposition was in error, we conclude that he has failed to

exhaust his claims in state court. Given the clarity of our precedent, and M r.

Brou’s failure to comply with it, reasonable jurists would agree that the district

court’s procedural ruling was correct.

                                     Conclusion

      Accordingly, we D EN Y M r. Brou’s request for a COA and DISM ISS this

appeal.

      Petitioner’s motion to proceed in form a pauperis is also DENIED.

                                                     Entered for the Court,

                                                     M ichael W . M cConnell
                                                     Circuit Judge




                                         -5-